Citation Nr: 1506414	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  08-09 834A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES
 
1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a head injury.
 
3.  What evaluation is warranted for segmental dysfunction with spondylosis.
 
 
REPRESENTATION
 
Appellant represented by:  Francis Jackson, Attorney at Law 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1971 to May 1977.
 
These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO) which, among other things, denied entitlement to service connection a low back disorder and head injury residuals. 
 
In June 2009, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.
 
In November 2009, the Board, inter alia, denied entitlement to service connection for a low back disorder and for residuals of a head injury.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 memorandum decision, the Court vacated the Board's November 2009 decision with respect to the issues of entitlement to service connection for a low back disorder and for head injury residuals, and remanded these claims for further development and adjudication that was consistent with that decision.
 
In June 2012, the Board remanded the claims to the RO for a Board hearing.  In August 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  
 
In September 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  

On appeal the Veteran has raised the issues of entitlement to service connection for anxiety, a disorder manifested by a loss of balance and dizziness, and headaches, each to include secondary to residuals of a head injury; as well a claim to reopen the issue of entitlement to service connection for heart palpitations, to include Wolf-Parkinson White syndrome.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The issue of what evaluation is warranted for segmental dysfunction with spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Resolving doubt in favor of the Veteran, a low back disability is attributable to active service.  
 
2.  Resolving doubt in favor of the Veteran, residuals of a head injury are attributable to active service.  
 
 
CONCLUSIONS OF LAW
 
1.  Resolving doubt in favor of the Veteran, a low back disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, (2014).
 
2.  Resolving doubt in favor of the Veteran, residuals of a head injury were incurred in service.  38 USCA §§ 1110, 1131, 5103, 5103A; 38 C.F.R §§ 3.159, 3.303.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veteran appeals the denial of entitlement to service connection for a low back disability and residuals of a head injury.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
 
The Veteran argues that during service he suffered a head injury and was knocked unconscious.  He claims his headaches, dizziness, and low back complaints began following his head injury and have continued since.  

A review of the evidence of record shows that the Board has been presented with positive and negative evidence as to whether the Veteran has a low back disability and residuals of a head injury that are related to service.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
 
In doing so, the Board notes that the Veteran is competent to report back problems, headaches and dizziness and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also taken into account the July 2009 statement of private examiner Dr. Graf, and the September 2013 and May 2014 opinions of VA examiner Dr. Parson.  Dr. Graf found that there is a reasonable causal nexus between a January 1973 injury and the development of multiple subsequent medical diagnoses presenting over the years.  Dr. Parsons further found that the Veteran's low back condition and headaches were as likely as not caused by the head injury sustained in January 1973 while in service.  Although the June 2014 VA examiner found the claimed conditions were less likely than not incurred in or caused by service, the evidence raises a reasonable doubt, and such doubt must be resolved in favor of the Veteran.   Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits."). 

Accordingly, these claims are granted.
 
 
ORDER
 
Entitlement to service connection for a low back disorder is granted. 
 
Entitlement to service connection for residuals of a head injury is granted. 
 

REMAND
 
In a September 2011 rating decision, the Veteran was granted entitlement to service connection for cervical segmental dysfunction with spondylosis, and assigned a 10 percent rating.  He disagreed with the rating assigned in February 2012.  In his February 2014 VA Form 9, Substantive Appeal, the Veteran requested a Board hearing to be held at the local VA office.  As the Veteran has requested a hearing, a remand is warranted to afford him a hearing before a member of the Board.  
 
Accordingly, the case is REMANDED for the following action:

In accordance with the appellant's decision, schedule him for a travel board hearing at the earliest opportunity in accordance with applicable procedures for the issues on appeal.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


